DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy (US 5,494,309).

Regarding claim 1, Roy teaches a docking station comprising: a first frame arranged to receive a first head block assembly; and a second frame moveably coupled to the first frame by an engagement assembly, wherein the engagement assembly is arranged to selectively move the second frame from a retracted position to an extended position so as to allow the second frame to receive a second head block assembly engageable by the docking station, see figures 1-5.
	It is noted that the claim is written in very broad language and the docking station only need to be arranged to receive a first head block, therefore a large cargo trailer, as taught by Roy reads on the applicant’s claimed invention.

Regarding claim 2, Roy teaches in the retracted position, the second frame is positioned above the first frame, see figure 5.

Regarding claim 3, Roy teaches the engagement assembly further comprises a pivoting mechanism arranged to allow rotation of the second frame relative to the first frame about at least one principal axis, see figure 1-5.

Regarding claim 6, Roy teaches the first frame is mounted on a vehicle, see figures 1-6.

Regarding claim 7, Roy teaches the first frame further comprises a plurality of corner flare guides arranged to engage a first head block assembly engageable by the docking station, see figure 7.

Regarding claim 8, Roy teaches the engagement assembly further comprises a plurality of pairs of parallel beams arranged to allow rotation of the second frame relative to the first frame, see figure 4.

Regarding claim 9, Roy teaches the engagement assembly further comprises a hinge mechanism arranged to allow rotation of both the first frame and the second frame about at least one principal axis, see figure 4.

Regarding claim 10, Roy teaches the first and second frames rotate in opposite directions from each other, see figures 1-5.

Regarding claim 11, Roy teaches the engagement assembly further comprises a plurality of linkages coupled to at least one linear actuator, the linear actuator arranged to selectively move the second frame horizontally, and then vertically, from the retracted position to the extended position, see figures 1-5.

Regarding claim 12, Roy teaches the engagement assembly further comprises a pivoting mechanism arranged to allow rotation of the second frame relative to the first frame about at least one principal axis, see figures 1-5.

Allowable Subject Matter
Claims 4, 5, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the pivotal outrigger legs, as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the PTO-892 and not used in the rejection show further examples of patents that read on the broad claim of a docking station with a first and second frame, as claimed.  For example, US 2018/0304942 shows a tractor trailer, where the trailer includes a first and second frame and the second frame, the end of the trailer, is movable relative to the first, similar to the claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



16 December